Examiner’s Comments
	
	Claims 1, 4-7 and 9 are allowable over US 4,612,352 A to Schäfer et al. which discloses a laundry list of possible hydrophobically terminated polyether surfactants. While the exemplary species A7 in column 8 resembles compound A of claim 1, it is unclear if the compound has a melting point of 20-80 oC. Schäfer et al. also fails to teach a particle size of the polymer emulsion. There is not a motivation for one skilled in the art to pick and choose from the laundry list the surfactant A7 that has a melting point of 20-80 oC to produce a polymer emulsion having an average particle diameter of 130-160 nm. Applicant shows, in Table 2, that the melting point of the compound A and the average size of the polymer emulsion play a crucial role in determining the water resistance and haze value of the resulting coating films.

/VU A NGUYEN/Primary Examiner, Art Unit 1762